DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display control unit”, “receiving unit”, and “control unit” in claim 1, “display control unit”, “detection unit”, and “control unit” in claim 2, “display control unit”, “selection unit”, and “control unit” in claim 3, “receiving unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second item".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, is when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
For additional information, please see the Official Gazette notice published February 23, 2010 (1351 OG 212).

Claim(s) 17 is/are rejected under 35 U.S.C. § 101 as being directed toward a computer-readable storage medium that, in view of the Official Gazette notice above, can cover both statutory and non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (U.S. Pub. No. 20150062402).
Regarding claim 1, Kudo discloses:
A display control apparatus comprising:
a display control unit configured to perform control to display a live view image acquired from an image pickup unit on a display unit (microcomputer 101 controlling body unit 100, where luminous flux from a subject passes from the respective photographing lenses 210a, 210b through the shutter unit 120, to form an image by the imaging element 111 and image processing circuit 102 converts the image data obtained by each type of image processing into a video signal so that a live view is displayed in the EVF unit 300, par. 59, 62, see also par. 54, 59, 62-64,70, 71, 77, 78, 85, 93-112, 124-126, 129-182 and Figs. 3-12B);
a receiving unit configured to receive an instruction to display a first item on the display unit, in a case where the live view image is being displayed on the display unit (microcomputer 101 controlling body unit 100, where during live view display, in the first display region H1a, the F number FN is displayed and in the first display region H1b, the shutter speed SS is displayed and if the gazing point R of the operator is in the first display region H1a, H1b, the parameter changing section 160 judges whether or not the dragged and moved gazing point R of the operator is present in the numeric value change region K to change the F number FN, 
a control unit configured to control a shutter speed for displaying the live view image to be lower in a case where the first item is displayed on the display unit, than in a case where the first item is not displayed on the display unit (microcomputer 101 controlling body unit 100, where when the change display region CD is displayed parameter changing section 160 increases or decreases a parameter such as the F number FN or the shutter speed SS if the gazing point continues to be present in the increase region W or the decrease region Q for the predetermined time and where when gazing point R of the operator is not in the numeric value change region K the change display region CD is not displayed and the 
While Kudo discloses control a shutter speed for displaying the live view image to be lower in a case where the first item is displayed on the display unit, than in a case where the first item is not displayed on the display unit by using gaze tracking regions (regions for menu options) while tracking a user’s gaze to the tracking regions to increase or decrease the shutter speed or F number, Kudo is silent with regards to controlling the frame rate.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include menu options on a camera display to allow a user to control a decrease or increase a frame rate of images being captured.  This is advantageous in that a frame rate can be altered to allow for frame rate capture that simulates motion as the human eye perceives it, frame rate capture that simulates slower motion as perceived by the human eye or frame rate capture that simulates faster motion as perceived by the human eye.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include menu options on a camera display to allow a user to control a decrease or increase a frame rate of images being captured.
Note that the combination with Kudo yields control a frame rate for displaying the live view image to be lower in a case where the first item is displayed on the display unit, than in a case where the first item is not displayed on the display unit.
Regarding claim 2, Kudo discloses:

a display control unit configured to perform control to display a live view image acquired from an image pickup unit on a display unit (microcomputer 101 controlling body unit 100, where luminous flux from a subject passes from the respective photographing lenses 210a, 210b through the shutter unit 120, to form an image by the imaging element 111 and image processing circuit 102 converts the image data obtained by each type of image processing into a video signal so that a live view is displayed in the EVF unit 300, par. 59, 62, see also par. 54, 59, 62-64,70, 71, 77, 78, 85, 93-112, 124-126, 129-182 and Figs. 3-12B);
a detection unit configured to detect a viewpoint of a user onto the display unit (microcomputer 101 controlling body unit 100, where visual line detection sensor 141 for the rear surface liquid crystal photographs an image of a face part of the operator, and judges the visual line direction and based on the judgment of the visual line direction by the pupil position, for example, a reference eye line direction is set or visual line detection sensor 302 for EVF detects the visual line direction of the operator and where a visual point position is acquiring and used as a gazing point to control functions of the apparatus such as changing an F number FN or shutter speed SS, par. 70, 71, 77, 78, see also par. 54, 59, 62-64,70, 71, 77, 78, 85, 93-112, 124-126, 129-182 and Figs. 3-12B); and
a control unit configured to control a shutter speed for displaying the live view image to be lower in a case where a viewpoint of the user 
While Kudo discloses control a shutter speed for displaying the live view image to be lower in a case where a viewpoint of the user onto a first item displayed on the display unit is detected, than in a case where a viewpoint of the user onto the first item displayed on the display unit is not detected by using gaze tracking regions (regions for menu options) while tracking a user’s gaze to the tracking regions to increase or decrease the shutter speed or F number, Kudo is silent with regards to controlling a frame rate.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include menu options on a camera display to allow a user to control a decrease or increase a frame rate of images being captured.  This is advantageous in that a frame rate can be altered to allow for frame rate capture that 
Note that the combination with Kudo yields control a frame rate for displaying the live view image to be lower in a case where a viewpoint of the user onto a first item displayed on the display unit is detected, than in a case where a viewpoint of the user onto the first item displayed on the display unit is not detected.
Regarding claim 3, Kudo discloses:
A display control apparatus comprising:
a display control unit configured to perform control to display a live view image acquired from an image pickup unit on a display unit (microcomputer 101 controlling body unit 100, where luminous flux from a subject passes from the respective photographing lenses 210a, 210b through the shutter unit 120, to form an image by the imaging element 111 and image processing circuit 102 converts the image data obtained by each type of image processing into a video signal so that a live view is displayed in the EVF unit 300, par. 59, 62, see also par. 54, 59, 62-64,70, 71, 77, 78, 85, 93-112, 124-126, 129-182 and Figs. 3-12B);
a selection unit configured to select a first item or a second item on the display unit, in a case where the live view image is being displayed on 
a control unit configured to control a shutter speed for displaying the live view image to be lower in a case where the first item is selected by the selection unit, than in a case where the second item is selected by the 
While Kudo discloses control a shutter speed for displaying the live view image to be lower in a case where the first item is selected by the selection unit, than in a case where the second item is selected by the selection unit by using gaze tracking regions (regions for menu options) while tracking a user’s gaze to the tracking regions to increase or decrease the shutter speed or F number, Kudo is silent with regards to controlling a frame rate.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include menu options on a camera display to allow a user to control a decrease or increase a frame rate of images being captured.  This is advantageous in that a frame rate can be altered to allow for frame rate capture that simulates motion as the human eye perceives it, frame rate capture that simulates slower motion as perceived by the human eye or frame rate capture that simulates faster motion as perceived by the human eye.  Therefore, it would have been 
Note that the combination with Kudo yields control a frame rate for displaying the live view image to be lower in a case where the first item is selected by the selection unit, than in a case where the second item is selected by the selection unit.
Regarding claim 4, see the rejection of claims 3 and 1 and note that the limitations of claim 3 were shown.
Regarding claim 5, see the rejection of claims 1 and 2 and note that the limitations of claim 5 were shown.
Regarding claim 6, see the rejection of claim 1 and note that it was shown that the first item is a setting item relating to quality of the live view image displayed on the display unit where the menu displayed a shutter speed or frame rate.
Regarding claim 7, see the rejection of claim 1 and note that it was shown that the first item is one of a recording image quality, a white balance, a picture style, an International Organization for Standardization (ISO) sensitivity, and a shutter speed where the menu displayed a shutter speed or frame rate.
Regarding claim 8, while rejection was shown to disclose being able to select between changing a shutter speed, F number FN, or frame rate, the rejection was silent with regards to the second item is one of an automatic focus (AF) system, a self-timer, an aspect ratio, and a photometry mode.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include including menu items on a display that allow a user to select automatic focus (AF) system, a self-timer, an 
Regarding claim 9, Kudo further discloses:
control unit controls the shutter speed SS for displaying the live view image to be higher in response to a transition of the first item on the display unit to a non-display state (if the gazing point R of the operator is present in the value decision region SC, the parameter changing section 160 decides, for example, the numeric value of the F number FN as the changed parameter (or shutter speed SS) and parameter changing section 160 returns the display to usual arrangement where in the usual arrangement display for example, as described above with reference to FIG. 2, the parameters, for example, the F number FN (F5.6) and the shutter speed SS (200) are displayed together with a subject such as the landscape on the display screen 140a of the liquid crystal monitor 140 for the rear surface, par. 111 and 171-176, see also par. 54, 59, 62-64,70, 71, 77, 78, 85, 93-112, 124-126, 129-182 and Figs. 3-12B).
Note that the frame rate was already shown.
Regarding claim 10, Kudo further discloses:
control unit controls the shutter speed for displaying the live view image by changing a shutter speed for acquiring the live view image by 
Note that the frame rate was previously shown.
Regarding claim 11, Kudo further discloses:
control unit controls the shutter speed for displaying the live view image on the display unit to reduce the shutter speed in response to an increase in time period of gazing at the first item by a user (if the user’s gaze in maintained in decrease region Q then steps 306, 307, 309, 310, 311 and 313 are looped where the shutter speed is repeatedly reduced, par. 162-172).
Note that the frame rate was already shown.
Regarding claim 12, Kudo further discloses:
control unit controls the shutter speed for displaying the live view image on the display unit to be higher in response to an increase in time period of gazing at the live view image by a user (if the user’s gaze in maintained in increase region W then steps 306, 307, 308, 311 and 313 are looped where the shutter speed is repeatedly reduced, par. 162-172).
Note that the frame rate was already shown.
Regarding claim 13, Kudo further discloses:

Note that the frame rate was already shown.
Regarding claim 14, see the rejection of claim 1.
Regarding claim 15, see the rejection of claim 2.
Regarding claim 16, see the rejection of claim 3.
Regarding claim 17, see the rejection of claim 1 and note that a non-transitory computer-readable storage medium must be present for Kudo’s apparatus to operate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697